Citation Nr: 1316113	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  10-44 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Basic eligibility for educational benefits, to include transfer of Veteran's educational benefits under 38 U.S.C. Chapter 30 and/or Chapter 35.  



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 1970.  The Appellant is the Veteran's son.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his claim, received in June 2010, the Appellant indicated that he was seeking transfer of entitlement of VA educational assistance under title 38 U.S.C.A., Chapter 30.  

However, in the Appellant's July 2010 notice of disagreement, as well as the November 2010 VA Form 9 submitted by the Veteran, it is contended that educational benefits are, in fact, being sought under 38 U.S.C.A. Chapter 35.  A remand is necessary for consideration of whether the Appellant is entitled to Chapter 35 educational benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with VA's duty to notify and to assist on the claim for educational benefits, to include Chapter 35 benefits.

2.  After the above development, readjudicate the claim of entitlement to educational benefits, to include under both Chapters 30 and 35.  If the benefit on appeal is denied, a supplemental statement of the case must be provided to the Appellant and the case returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


